Citation Nr: 1810164	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-06 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for right foot disability (claimed as a residual of a right foot injury). 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from April 1969 to January 1973 and his service included service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In June 2017, the Veteran withdrew his request for a hearing before a Veterans' Law Judge traveling to the RO.  In August 2017, the Board remanded the appeal for additional development.  


FINDING OF FACT

The preponderance of the evidence shows that a right foot disability was not present in service or until many years thereafter and it is not related to service or to an incident of service origin.


CONCLUSION OF LAW

The criteria for service connection for a right foot disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims, in substance, that he is entitled to service connection for a right foot disability because his current right foot problems, other than his already service-connected residuals of an ingrown toe nail, are due to an in-service injury.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Specifically, the Veteran stated that he injured his big toe and two adjacent toes during basic training when he jammed his right foot against a wooden barracks step while running up the steps during a midnight drill.  See, e.g., statements in support of claim dated in June 2011 and August 2017.  He thereafter claims that following the injury he went to the hospital, his toenail was removed, and he was placed on light duty.  Id.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  

In this regard, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The post-service records shows the Veteran's right foot being diagnosed with degenerative changes in the first metatarsal phalangeal (MTP) joint and permanent flexion of the second and third toes.  See, e.g., VA examination dated in July 2011.  Moreover, the Board finds that the Veteran is competent to report on the events he experiences, like jamming his toes, as well as manifestations of his disability, such as pain and lost motion, because it comes to him via his own senses.  See Davidson, supra.

However, while service treatment records dated in May 1969 document the Veteran's treatment for an infected/recurrent ingrown toenail on the great toe of his right foot, the claimant is already service-connected for residuals of this ingrown toenail.  

Moreover the service treatment records, including the September 1972 separation examination, are uniformly negative for a right foot/toe injury as well as symptoms, treatment, or a diagnosis of a right foot disability other than a problem with calluses in June 1969.  In fact, at the September 1972 separation examination, the Veteran checked no when asked about foot troubles and on examination it was opined that the foot was normal.  This medical opinion is not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions); also see 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

The record also does not show the Veteran being diagnosed with arthritis in his right foot, including any of his toes, in the first post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Similarly, the record does not show that the Veteran had a continued problem with his right foot in and since service.  In fact, as reported above, the September 1972 separation examination is negative for complaints, diagnoses, or treatment for a right foot/toe injury and/or disability.  Likewise the post-service records are negative for a history, complaints, and/or a diagnosis of a right foot disability until decades after service.  See, e.g., VA examination dated in July 2011; VA treatment records dated in October 2013; also see 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

Furthermore, the Board finds that the most probative evidence of record shows that the Veteran's current right foot disabilities are not due to his military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  In this regard, the July 2011 and September 2017 VA examiners were uniform in opining that the Veteran's disability was not due to his military service and these opinions are supported by citation to medical evidence found in the claims file as well as not contradicted by any other medical evidence of record.  See Colvin, supra. 

Moreover, the Board finds that the September 2017 opinion addressed the shortcomings the Board found in the July 2011 opinion because it provided an opinion on whether the Veteran's competent and credible claims regarding jamming his toes while on active duty could have caused the current degenerative changes in the MTP joint and/or the permanent flexion of the second and third toes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); also see Davidson, supra.  Furthermore, the Board finds that the Veteran is not competent to provide a nexus opinion because he does not have the required medical expertise to provide an answer to this complex medical question.  See Davidson, supra.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a right foot disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. § 3.303.

In reaching all the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert, supra.  

ORDER

Service connection for a right foot disability is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


